Case: 09-20873 Document: 00511328429 Page: 1 Date Filed: 12/21/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                         December 21, 2010
                                     No. 09-20873
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

IFEYHEWEN BADIDI, also known as Peter Weyee,

                                                   Defendant-Appellant.


                    Appeal from the United States District Court
                         for the Southern District of Texas
                                 No. 4:07-CR-206-2


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Ifeyhewen Badidi has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Badidi has not filed a response. Our independent review of the
record and counsel’s brief discloses no nonfrivolous issue for appeal. According-
ly, the motion for leave to withdraw is GRANTED, counsel is excused from fur-
ther responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R.
42.2.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.